Citation Nr: 0420486	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-22 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of laceration of the nose.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of laceration of the right medial calf.

3.  Entitlement to service connection for a right knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which declined to reopen service connection 
claims for residuals of a nose laceration and residuals of a 
right calf laceration.  The July 2000 determination also 
denied a service connection claim for a right knee injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

The veteran's service medical records indicate that in June 
1957 he was caught between two cars as a driver backed up the 
first car into the second car.  The veteran was initially 
admitted to the Peninsula Hospital in Burlingame, California, 
and then transferred to the USAF Hospital at Travis Air Force 
Base.  When the veteran arrived at the latter hospital, he 
still had considerable pain in the leg and was unable to walk 
on it.  The veteran was diagnosed as having a wound, 
lacerated, right lower leg, with no artery or nerve 
involvement.  A clinical record noted that the veteran had a 
one-centimeter laceration on the bridge of his nose, as well 
as a four-centimeter laceration on the medial aspect of his 
right calf.  There was considerable swelling and tenderness 
around the laceration on his calf.  The record also noted 
that the veteran was treated with bed rest, and elevation of 
the affected limb.  A superficial cellulitis developed around 
the laceration so that after the sutures were removed there 
was moderate separation of the wound edges.  The veteran was 
placed on saline soaks to the right leg, which seemed to 
clear up the condition.  The veteran was then able to 
ambulate with residual stiffness in the right calf.  The 
record also noted that the veteran was hospitalized for 
nineteen days.  In August 1957, the veteran complained of 
pains in the right leg.  

The veteran submitted June 1999 to August 2000 treatment 
records from the Redding VA Outpatient Clinic, in which the 
veteran reported his right knee hurt due to the in-service 
injury from the car accident.  The veteran reported swelling 
and that the right knee sometimes "gave out."  The 
treatment records reference degenerative joint disease.  

It is significant that the veteran's service medical records 
indicate that he was hospitalized for nineteen days after the 
in-service injury to the right leg, which suggests that the 
injury was more than superficial.  Moreover, the veteran 
asserts that he has a current right knee disability.  To 
ensure that VA has met its duty to assist the veteran in 
developing all the facts pertinent to his claim, the RO 
should attempt to obtain hospital treatment records from the 
Peninsula Hospital and the USAF Hospital, Travis Air Force 
Base.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Because such records might have bearing on the pending claims 
to reopen, these claims are also remanded.

Additionally, the veteran should be afforded a VA examination 
to clarify the diagnosis of the right knee disability, as 
well as for a nexus opinion.  Upon receipt of additional 
records, and if the claims are reopened, the veteran should 
be afforded a VA examination concerning residuals of 
lacerations to the face and the right calf.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.

2.  The RO should attempt to obtain the 
hospitalization records from the 
Peninsula Hospital and the USAF 
Hospital, Travis Air Force Base, 
pertaining to the veteran's in-service 
accident, as well as any other relevant 
records.  These records, if located, 
should be added to the claims folder 
prior to VA examination.  

3.  Even if the aforementioned records 
are not located after appropriate 
effort, the veteran should be scheduled 
for a VA medical examination of the 
right knee.  The RO should forward the 
veteran's claims file for review by the 
VA examiner.  The examiner should 
clarify the diagnosis of any current 
right knee disability.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
the right knee disability is related to 
the veteran's active service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in 
a report.  

4.  If the claims are reopened, the 
veteran should be afforded a VA 
examination to clarify the diagnoses of 
residuals from lacerations to the face 
and right calf, and the examiner should 
offer a nexus opinion.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.  

5.  Then, the RO should readjudicate 
the veteran's service connection claim 
for a right knee disability, and 
applications to reopen service 
connection claims for residuals of 
lacerations to the face and the right 
calf.  If the determination of these 
claims remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
to respond before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



